Citation Nr: 0000928	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran reportedly served on active military duty from 
July 1939 to November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which (in part) continued the evaluation 
of the veteran's left hand disability as 10 percent 
disabling.  The veteran's notice of disagreement was received 
in June 1997, a statement of the case was issued in September 
1997, and the veteran's substantive appeal was received in 
January 1998.  The veteran testified at a personal hearing at 
the RO in May 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected left (non-dominant) hand 
disability is productive of chronic pain; on clinical 
examination, range of motion was essentially normal, a 50% 
decrease in grip strength was noted as was increased fatigue 
after 10 seconds. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's left hand disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Codes 5215, 5309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
left hand disability should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).

Disability evaluation are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluation shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran initially injured his left hand in 1940 when a 
gun he was carrying was accidentally discharged.  He was 
granted service connection for the injury in February 1945, 
with an evaluation of 10 percent.  A July 1949 x-ray of the 
wrist and hand showed an old fracture involving the hamate 
and possibly the triquetrum in the carpal region of the left 
wrist.  Evaluation has remained at 10 percent.  The veteran 
filed his most recent claim for an increased evaluation in 
February 1997.

The veteran's left hand was examined in a July 1997 VA 
examination.  The veteran had complaints of decreased grip, 
decreased dexterity, numbness to the third, fourth, and fifth 
fingers, and increased pain.  The veteran told the examiner 
that the condition of his hand was unchanged other than 
increased discomfort and pain.  It was noted on objective 
examination that the veteran is right-handed.  He had slow 
movement with dexterity, especially on apposition of the 
thumb to the fingers.  There was approximately a 50% decrease 
in strength compared to the opposite hand.  There was 
fatigability after approximately ten seconds.  According to 
the examiner, all of these symptoms were noted in the 1968 
evaluation.  Range of motion of the left hand was excellent 
with extension of 70 degrees, flexion of 0-90 degrees, normal 
rotation to the ulna radial direction, supination of 90 
degrees, and pronation of 90 degrees.  There was no edema, 
pulses were intact, the skin was warm and dry, color was 
good, and nailbeds were pink.  X-rays of the left hand showed 
moderate degree of degenerative osteoarthritis, with 
especially degenerative changes of the left carpal bone, in 
the outer bony structure of the left wrist.  The radiocarpal 
joint was normal and there was no recent fracture or bony 
trauma seen.  Diagnosis was moderate osteoarthritis of the 
left hand, secondary to gunshot wound, unchanged since 1968 
except for chronic pain.

There are no recent medical treatment records pertaining to 
the veteran's left hand in the claims file.

The veteran testified at a personal hearing at the RO in May 
1998.  He stated that when he moves his left hand in a 
downward position he has pain.  He further stated that in 
moving his hand backward his wrist locks up and it hurts if 
he puts pressure on it.  He also stated that he has numbness 
in the ring and little fingers of the left hand.  He has 
difficulty holding things such as a coffee cup.  In the past 
he had worked as a mechanic and lost employment because he 
could not do heavy lifting.  He is currently taking pain 
medication for his hand and other conditions, including his 
back.  The pain in the hand is increased with repetitive use 
and more severe in the morning.  He has swelling in the hand 
at times.  He stated he has more pain with outward motion 
than inward motion.  He cannot hold a fist.  He has done some 
physical therapy exercises over the years.  Pain shoots up 
into his arm, especially with cold weather.

The veteran's residuals of gunshot wound to the hand and 
wrist are evaluated pursuant to 38 C.F.R. § 5309, which sets 
forth criteria for evaluating injuries to intrinsic muscles 
of the hand.  This provision applies to the intrinsic muscles 
that supplement the function of the forearm muscles in 
delicate manipulative movements.  The intrinsic muscles 
include the thenar eminence; short flexor, opponens, abductor 
and adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
states:  "The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent."

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  The Board observes, 
however, that both the old and the new versions of Diagnostic 
Code 5309 are essentially the same and provide for evaluation 
based on limitation of motion with a minimum rating of 10 
percent. 

Thus, in order to evaluate the veteran's disability of the 
left hand, the Board looks at the appropriate limitation of 
motion codes.  There is no evidence of any ankylosis of the 
fingers, and therefore provisions governing such condition 
are inapplicable.  The veteran complains of difficulty with 
flexion and extension of the wrist.  Dorsiflexion (extension) 
of the wrist of the non-dominant hand limited to less than 15 
degrees is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Palmar flexion limited in 
line with the forearm is evaluated as 10 percent disabling.  
Id.  Normal range of motion of the wrist is extension to 70 
degrees, flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Normal pronation of the forearm is 80 
degrees and supination is 85 degrees.  Id.  On examination in 
July 1997, the veteran had extension to 70 degrees, flexion 
to 80 degrees and normal rotation.  He had supination and 
pronation of 90 degrees each.  Thus, all of his range of 
motion limits were normal, and he is not entitled to 
compensation based solely on limitation of motion.  

The veteran does complain of pain on motion, and his grip 
strength is decreased by 50 percent.  In addition, he has 
fatigability of the left hand.  The Board acknowledges the 
increased pain associated with the left hand disability.  
However, the current 10 percent rating is the highest 
available under Diagnostic Code 5215 for limitation of motion 
of the wrist, and any additional functional loss due to pain 
and fatigue would still fall within the scope of the current 
10 percent rating.  The Board has considered rating under 
other criteria by analogy, but even that avenue does not 
warrant a rating in excess of the current 10 percent.  With 
essentially full range of motion, the Board cannot reasonably 
apply criteria which contemplates ankylosis.  In other words, 
while recognizing the loss of grip strenght and the veteran's 
complaints of increased pain, the Board must conclude that 
his overall left hand disability, including such increased 
pain, still warrants a 10 percent rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
by the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In closing, the Board points out that service connection has 
been denied in the past for bilateral peripheral neuropathy 
of the upper extremities.  To the extent that any symptoms 
may be due to such neuropathy, they are not for consideration 
in connection with the present appeal.  Further, in reaching 
the above determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

